UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6497


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERRELL GARY BRINKLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:91-cr-00131-GCM-1)


Submitted:   October 14, 2016              Decided:   October 25, 2016


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherrell Gary Brinkley, Appellant Pro Se.   Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Jennifer Marie Hoefling, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sherrell Gary Brinkley appeals the district court’s order

denying    his    18    U.S.C.       § 3582(c)(2)          (2012)       motion,    in    which

Brinkley sought a reduction of his 360-month sentence based on

Amendment 591 of the U.S. Sentencing Guidelines.                          We affirm.

      Amendment        591    was    promulgated           “to       emphasize    that     the

sentencing court must apply the offense Guideline referenced in

the   Statutory    Index      for        the    offense      of   conviction.”          United

States v. Grecco, 342 F. App’x 739, 745 (3d Cir. 2009) (No.

08-4102)    (internal        quotation           marks     and       alteration    omitted).

Contrary    to     Brinkley’s            position,        the        Amendment    does     not

foreclose a sentencing court, once it determines the appropriate

offense Guideline based on the Statutory Index, from applying

any   cross-reference         sanctioned             by   that       Guideline.      Id.    at

745-46; see also United States v. Hurley, 374 F.3d 38, 40 (1st

Cir. 2004); Galloway v. United States, 62 F. App’x 261, 262

(10th   Cir.     2003)       (No.    01-4191).             In     Brinkley’s      case,    the

Guideline      applicable           to     his       18      U.S.C.      § 922(g)       (2012)

conviction,      U.S.    Sentencing            Guidelines       Manual    § 2K2.1    (1989),

expressly stated that a cross-reference might apply.                                See USSG

§ 2K2.1(c).       The district court did not err in applying the

cross-reference for murder.

      Because     Amendment         591        did    not,      as    Brinkley     contends,

preclude the use of cross-references, we affirm the denial of

                                                 2
the § 3582(c)(2) motion.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3